Citation Nr: 1434162	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder including a depressive disorder, claimed as posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971 and from December 1974 to December 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for depressive disorder and assigned a 30 percent rating, effective July 10, 2008.  

A claim for service connection for one psychiatric disability encompasses claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has been diagnosed with PTSD and depressive disorder.  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page.
 
The Virtual VA paperless claims processing system contains the representative's appellate brief that has been considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain an additional clinical records and a current mental health examination to determine the nature and degree of severity of the Veteran's service-connected acquired psychiatric disorder since 2009.  

The Veteran served as a U.S. Army communications operator and practical nurse with combat service in the Republic of Vietnam from August 1970 to August 1971.  The Veteran was awarded the Bronze Star Medal, Air Medal, and Combat Infantryman's Badge.  The occurrence of multiple traumatic experiences in combat is not in dispute.  
 
In a September 1990 notice of disagreement and in a December 2010 substantive appeal, the Veteran expressed disagreement with the disability diagnosis, rating, and effective date.  Specifically, he contends that service connection should have been granted for PTSD and not for depressive disorder.  

The RO received the Veteran's claim for service connection for PTSD on July 10, 2008.  Evidence of record includes September 2008 statements from the Veteran and his wife that describe his combat experiences and then current mental health symptoms.  The record also contains September 2008 and September 2009 letter summaries and diagnosis by a Vet Center social worker and therapist and a December 2008 and August 2009 summaries and diagnosis by a private doctoral level psychologist.  Both examiners reported then-current symptoms and the psychologist also reported the results of a November 2008 Minnesota Multiphasic Personality Inventory.  Both examiners diagnosed PTSD caused by traumatic events in combat and did not indicate that the Veteran had other, separate disorders.  Neither examiner provided clinical records of treatment.    

VA outpatient treatment records through October 2010 are silent for any psychiatric symptoms, diagnoses, or treatment other than a four question positive screening for PTSD and a notation that the Veteran's mental health care was provided by private practitioners.  In January 2009, a VA psychologist reviewed the claims file including the reports by the Vet Center counselor and private psychologist, examined the Veteran, and diagnosed depressive disorder caused by traumatic events in combat but found that the Veteran did not meet the diagnostic criteria for PTSD.  

That the Veteran has a compensable service-connected acquired psychiatric disorder caused by traumatic events in combat is not in dispute.  Furthermore, the evidence currently of record does not indicate that the Veteran has more than one psychiatric disorder manifesting with different symptoms and arising from different causes.  

However, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   The most recent evaluations are more than five years old and there are no on-going clinical treatment records from any source to support the diagnoses or level of severity since 2009.  Therefore, additional development is necessary to decide the appeal. 

To fulfill VA's duty to assist the Veteran in the development of his appeal, the Agency of Original Jurisdiction must provide notice and the opportunity for the Veteran to identify and authorize the recovery of records of private psychiatric care since June 2008.  Further, the RO must obtain all records of VA outpatient treatment since October 2010.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran must be provided a current VA mental health examination to determine the current nature and severity of his service-connected psychiatric disability.  38 C.F.R. § 3.159 (c)(2013).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity and authorization to recover records of private mental health care since June 2008.  If authorized, request records of clinical psychiatric care from all identified sources and associate any records received with the paper or electronic claims file.

2.  Request clinical records of the Veteran's counseling at the Vet Center in Tallahassee, Florida since June 2008 and associate any records received with the paper or electronic claims file. 

3.  Request records of VA outpatient treatment since October 2010 and associate any records received with the paper or electronic claims file.

4.  Then, schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral-level psychologist.  Provide the examiner with access to the paper and electronic claims files and request that the examiner review the files and note the review in an examination report.  

Request that the examine provide a current diagnosis of the Veteran's psychiatric disorder(s) and indicate whether he experiences one disorder or multiple separate or overlapping disorders arising from the same or different causes.  Request that the examiner comment on the conclusions of the VA psychologist in January 2009, the Vet Center counselor in September 2008 and September 2009, and the private psychologist in December 2008 and August 2009 as well as any subsequent diagnoses and conclusions in newly recovered records.  

The examiner must set forth all examination findings and opinions with complete rationale for the conclusions reached in a printed (typewritten) report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for a change in diagnosis of the service-connected disability and an increased initial or staged rating based on the entirety of the evidence.  If claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

